Citation Nr: 0905617	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected asthma. 

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION


The veteran served on active duty in the United States Air 
Force from June 1971 to February 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied service connection for 
coronary artery disease and hypertension, both claimed as 
secondary to the veteran's service-connected asthma.  The 
veteran initiated an appeal of this decision and requested 
de novo review by a Decision Review Officer (DRO).  The DRO 
issued a statement of the case (SOC) on August 6, 2007 that 
continued the denial of his claim.  The veteran's appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) on August 22, 2007.

A videoconference hearing was held in May 2008 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  The medical evidence indicates that the veteran's 
coronary artery disease has been aggravated by his asthma 
medication.

2.  The medical evidence indicates that the veteran's 
hypertension has been aggravated by his asthma medication.
CONCLUSIONS OF LAW

1.  The veteran's coronary artery disease has been aggravated 
by his service-connected asthma.  38 C.F.R. § 3.310 (2008).

2.  The veteran's hypertension has been aggravated by his 
service-connected asthma.  38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
coronary artery disease and hypertension, both claimed as 
secondary to his service-connected asthma.  The Board will 
address these issues together in its decision below.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
secondary service connection claims in May 2006.  This letter 
appears to have satisfied the requirements of the VCAA.  The 
Board also notes that a March 20, 2006, letter provided the 
veteran with notice as required by the United States Court of 
Appeals for Veterans Claims in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board need not, however, discuss in detail the 
sufficiency of the letter or VA's development of the claims 
in light of the fact that the Board is granting the claims.  
Any potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefits sought on appeal.  

Pertinent law and regulations

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  See 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on the basis of 
aggravation without establishing a baseline level of 
disability prior to the aggravation and comparing it to 
current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  Although the stated intent of the change was merely 
to implement the requirements of Allen v. Brown, 7 Vet. App. 
439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by 
VA in Allen-type cases since 1995.  Consequently, because the 
claims here were received before the amendment to the 
regulation, the Board will apply the older version of 38 
C.F.R. § 3.310 which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.


Analysis 

As an initial matter, the Board observes that the veteran has 
not contended that his currently diagnosed coronary artery 
disease or hypertension is directly due to his military 
service.  Moreover, there is nothing in the veteran's service 
medical records or elsewhere in the claims folder which 
suggest that such is the case.  The Board's discussion will 
therefore be devoted exclusively to the matter of secondary 
service connection.

In this case the veteran does not argue that his service-
connected asthma proximately caused his currently diagnosed 
coronary artery disease or hypertension and the medical 
evidence does not so indicate.  (In fact, the June 2006 VA 
examiner specifically indicated that veteran's "hypertension 
and heart disease are not caused by or a result of his 
asthma.")  Instead, the veteran argues that the medication 
for his service-connected asthma has aggravated his coronary 
artery disease and hypertension.  

In June 2007, the VA examiner who provided the above-
mentioned June 2006 opinion stated that the veteran's asthma 
medication "could potentially cause problems" with his 
atrial fibrillation.  It was also noted that, when the 
veteran has episodes of asthma exacerbation with hyposia, 
this could trigger worsening of his coronary artery disease 
as well as congestive heart failure.  As a result, the VA 
examiner stated "in my opinion, it is at least as likely as 
not that (the veteran's) coronary artery disease and 
hypertension are permanently aggravated incrementally by the 
medication he takes for his asthma." 

In support of his claim the veteran has submitted the medical 
opinion of G.B.D., M.D., who indicated that "the hypoxemia 
that may occur during periods of asthma exacerbations can 
trigger worsening of his heart failure or underlying coronary 
artery disease."  Dr. G.B.D. further stated that the 
albuterol that the veteran "takes for his asthma may prompt 
tachyarrhythmias and potassium abnormalities and predispose 
him to an increased risk of arrhythmias or exacerbations of 
coronary disease."

The above-mentioned opinions of the June 2007 VA examiner and 
Dr. G.B.D. are the only medical opinions to address whether 
the veteran's asthma medication proximately aggravated his 
coronary artery disease and hypertension.  Upon review, both 
opinions include speculative language such as "could 
potentially" and "may prompt".  Medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In light of the speculative language used by both the June 
2007 VA examiner and Dr. G.B.D., the Board could remand this 
case for another opinion that provides a more detailed 
discussion regarding conclusions reached.  However, given 
that the June 2007 VA examiner also spoke in terms of 
probability when he stated, "it is at least as likely as not 
that (the veteran's) coronary artery disease and hypertension 
are permanently aggravated incrementally by the medication he 
takes for his asthma.", the Board concludes that in this 
case, the evidence of record is at least in relative 
equipoise as to whether the veteran's asthma medication 
aggravates his coronary artery disease and hypertension.  
Therefore, the Board concludes that remand is not necessary 
here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) 
(noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against 
an appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as 
obtaining additional evidence for that purpose.)  Instead, 
resolving any benefit of the doubt in favor of the veteran, 
the Board will grant his claim for service connection for 
hypertension and coronary artery disease.






	(CONTINUED ON NEXT PAGE)




ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for the aggravation of coronary 
artery disease by service-connected asthma is granted.  

Subject to the provisions governing the award of monetary 
benefits, service connection for the aggravation of 
hypertension by service-connected asthma is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


